           Case 1:21-cv-02397-LGS Document 32 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 RAMON HERNANDEZ,                                             :
                                              Plaintiff,      :
                                                              :    21 Civ. 2397 (LGS)
                            -against-                         :
                                                              :         ORDER
 CITY OF NEW YORK et al.,                                     :
                                              Defendants, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 18, 2021, Plaintiff’s case was removed to this Court;

        WHEREAS, on July 13, 2021, Defendant served its motion to dismiss to Plaintiff without

filing the motion on the docket pursuant to the “bundling rule,” which is not a general rule of the

court and is inapplicable here;

        WHEREAS, Plaintiff’s deadline to file his response to the motion to dismiss was August

3, 2021;

        WHEREAS, Plaintiff’s deadline to file his response to the motion to dismiss was twice

extended to September 7, 2021 (Dkt No. 25, 28);

        WHEREAS, on September 8, 2021, Plaintiff filed a First Amended Complaint in

response to Defendant’s motion to dismiss (Dkt. No. 29);

        WHEREAS, “if the pleading is one to which a responsive pleading is required,” a party

may amend its pleading once as a matter of course within “21 days after service of a responsive

pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.”

Fed. R. Civ. P. 15(a)(1)(B).

        WHEREAS, Plaintiff properly sought and was granted extensions to respond to

Defendant’s motion to dismiss;
          Case 1:21-cv-02397-LGS Document 32 Filed 09/13/21 Page 2 of 2




       WHEREAS, Defendant moved to strike Plaintiff’s First Amended Complaint (Dkt. No.

30). It is hereby

       ORDERED that the First Amended Complaint is received in the record nunc pro tunc as

timely filed, and Defendant’s motion to strike is DENIED. It is further

       ORDERED that Defendant’s motion to dismiss the original Complaint is DENIED as

moot. It is further

       ORDERED that Defendant shall file an answer, motion or other response to the First

Amended Complaint by September 27, 2021.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 30.


Dated: September 13, 2020
       New York, New York
